Citation Nr: 0825592	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-33 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a major depressive 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The appellant had periods of active duty for training from 
February 1975 to July 1975 in the Air Force Reserve and from 
July 1987 to November 1987, in the Army National Guard, in 
addition to other period of inactive duty training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant was afforded a September 2007 Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is associated with the 
record. 


FINDING OF FACT

Major depressive disorder was neither incurred nor aggravated 
during active duty for training and is not otherwise linked 
to such service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a major depressive disorder are not met.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the appellant dated in November 
2004 and March 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; and (3) 
informing the appellant about the information and evidence he 
was expected to provide.  Additionally, the March 2006 letter 
provided notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 
letter was not timely received, the denial of the claim in 
the instant decision makes the timing error non-prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (VA may 
proceed with adjudication of a claim if errors in the timing 
or content of the VCAA notice are not prejudicial to the 
claimant.); Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim.  Service medical 
records and private medical records are associated with the 
claims file. 

Additional outstanding private medical records may be in the 
custody of Milwaukee Psychiatric Hospital (also referred to 
as Aurora Health records).  The RO requested such records 
from the hospital.  However, it responded to the RO that a 
special release is necessary to obtain the records.  The RO 
informed the appellant of the special release requirement, by 
way of a March 2008 letter, and requested that the appellant 
obtain and submit these private records.  To date, the 
appellant has not submitted these records.  In this instance, 
the Board finds that the RO complied with the provisions of 
38 C.F.R. § 3.159(c) requiring the RO to make "reasonable 
efforts" to obtain records not in the custody of a Federal 
department or agency. 

The appellant has not been afforded a VA examination in 
connection with his claim.  In this circumstance, VA has no 
duty to provide a medical examination because there is no 
probative evidence that a major depressive disorder was 
aggravated or incurred during the appellant's periods of 
active duty for training or otherwise related to his Reserve 
or National Guard service.  A VA examination would not change 
this fact.  Therefore, the Board finds that a VA examination 
is not necessary.        

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
Veterans Claims Assistance Act (VCAA) or the implementing 
regulations.  That is to say, "the record has been fully 
developed," and it is "difficult to discern what additional 
guidance VA could [provide] to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will adjudicate the claim.

Analysis

The appellant contends that his major depressive disorder is 
related to his military service, beginning in August 1975.  
He alleges that he became depressed because he had to work as 
an aircraft mechanic but was inadequately trained.  He 
worried about causing a crash.  Because the medical evidence 
does not show that the appellant's current major depressive 
disorder developed or was aggravated during his periods of 
active duty for training, the claim will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The appellant alleges that his major depressive disorder is 
the result of stress experienced during Reserve and National 
Guard service.  In this regard, the Board notes that only 
"veterans" are entitled to VA compensation under 38 U.S.C.A. 
§§ 1110 and 1131.

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
fact that a claimant has established status as a "veteran" 
for purposes of other periods of service (e.g., the veteran's 
period of active duty in the Army) does not obviate the need 
to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  The Board notes 
that major depressive disorder is a disease, as opposed to an 
injury.  As such, the appellant does not obtain the status of 
"veteran" with respect to manifestations of major 
depressive disorder during any period of INACDUTRA, since 
INACDUTRA only covers injuries.

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty for training is generally duty (other than 
full-time duty) prescribed for Reserves or duty performed by 
a member of the National Guard of any state (other than full- 
time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 
Annual training is an example of active duty for training 
while weekend drills are inactive duty.  Presumptive periods 
do not apply to active duty for training or inactive duty for 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

The appellant's military service includes two periods of 
active duty for training, the first period being February 
1975 to July 1975, and the second period being July 1987 to 
November 1987.  

The appellant's service medical records contain few 
references to psychiatric manifestations.  At his January 
1975 enlistment examination, prior to service, the appellant 
reported that he had experienced depression or excessive 
worry.  Upon physical examination, no psychiatric 
abnormalities were noted by the examiner, although 
situational depression, non-disqualifying was reported.  
There is no indication of treatment, complaints or findings 
of psychiatric illness during the remainder of this period of 
ACDUTRA.  

During the period the appellant served in the Reserve, a 
March 1979 letter by A.K., M.D., references the veteran being 
injured in an automobile accident.  Such occurred in December 
1977.  A.K., MD noted that during treatment for the injuries, 
the appellant could not handle minimal stress and was 
referred for psychiatric treatment.  As such, A.K., MD opined 
that he was unfit for reserve duty due to his fragile 
psychological condition.  Evaluation in April 1979 revealed 
that the appellant complained of depression, excessive worry 
and nervous trouble.  No specific findings were made.  On 
evaluation in April 1980, he was described as alert and 
oriented, doing well in his assignment.  The examiner stated 
that he thought the appellant had a character behavior 
disorder or a brain-syndrome, post-traumatic.  He agreed with 
an earlier assessment that the appellant was psychologically 
unsuited for service.  None of these assessments was 
completed during a period of ACDUTRA.  

A physical examination report, dated July 1980, reflects that 
the appellant had the following abnormalities upon clinical 
examination: memory impairment and flat facial impression - 
depressive.  The examiner found that the appellant was not 
qualified for general military service.  

Despite the July 1980 finding that the appellant was not 
qualified for general military service, the appellant had 
subsequent active duty for training from July 1987 to 
November 1987 in the Army National Guard.  During enlistment 
into the National Guard, the appellant reported that he did 
not experience depression or nervous trouble in an April 1987 
medical history questionnaire.  Upon clinical examination, he 
was not found to have any psychological disorders.  There are 
no other references to manifestations of psychiatric illness 
during this period of service.   

Numerous private medical records are available reflecting 
psychiatric treatment from 1988 until the present.  Private 
medical records, dated April 1988, show that the appellant 
was treated for anxiety without a specific cause.  The 
examiner diagnosed major depression with psychotic features.  
Next, March 2000 medical records reflect that the appellant 
was hospitalized for his major depressive symptoms.  The 
attending physician notes that the appellant resumed 
treatment for his psychiatric symptoms at that time after a 
ten year hiatus.  He commented that the appellant seemed to 
do "okay" psychiatrically until he injured his back at work 
around 1998 and began experiencing chronic back pain.  The 
appellant was treated and released with a diagnosis of major 
depressive disorder with psychotic features.  

The appellant submitted a February 2006 letter by his 
physician, C.B., MD, who reported treating his depression for 
many years.  He opined that the appellant's current mental 
disorder resulted from stress during military service in the 
Air Force Reserve.  However, C.B., MD qualified his opinion.  
He noted that he based his opinion upon the appellant's self-
reported history without specific dates or treatments.  C.B., 
MD went on to state that he believed the appellant was 
truthful in recounting his medical history and that he 
continued to be preoccupied by his service related 
disability.  

Most recently, March and April 2007 private medical records 
show that the appellant was again hospitalized due to his 
mental condition.  During the hospitalization, the appellant 
complained of work related stressors, such as his employer's 
pressuring him to resume work in spite of medical orders to 
continue resting from an injury.  The appellant's condition 
was noted to be more severe than in the past.  As such, he 
was diagnosed with recurrent, severe major depressive 
disorder with psychotic features and recommended for more 
aggressive therapies to treat his deteriorating mental 
condition.         

In a document prepared for Social Security Disability 
benefits, the appellant reiterated that his anxiety and 
depression arose from events following injuries.    

The appellant was afforded a September 2007 Travel Board 
hearing.  The appellant recounted that he was treated for a 
major depressive disorder during active service. He recalled 
being treated for symptoms of feeling withdrawn and scared at 
Aurora Health, now known as Milwaukee Psychiatric Hospital, 
around 1975.  As previously mentioned, these private records 
have not been located.  

The Board has given careful consideration to the evidence of 
record, with special attention to the appellant's testimony 
at the time of his hearing, but finds that the evidence does 
not show that he developed a psychiatric disease during his 
periods of active duty for training, from February 1975 to 
July 1975 and from July 1987 to November 1987.  As noted 
above, although there is an indication that he also had 
periods of inactive duty training, diseases developing 
therein, as opposed to injuries, are not eligible for service 
connection.  The service medical records do not reflect the 
onset of a chronic psychiatric disorder during either period 
of active duty for training.  In this regard, it is noted 
that the appellant complained of depression when examined for 
enlistment in January 1975, in other words, before his period 
of active duty for training even began.  There is no record 
to show that such persisted, or increased in severity during 
his brief period of service.  

Likewise, records compiled during the interval between 
periods of active duty for training, or during the second 
brief period of active duty for training in 1987, do not 
compel the conclusion that a psychiatric disorder developed 
as a result of such service, the opinion of Dr. B. 
notwithstanding.  In this regard, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  The Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  A speculative relationship is 
not enough to support a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  See also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board is also aware that various medical documents refer 
to the appellant's unsuitability for military service.  The 
fact that a psychiatric illness arose during the extended 
period an individual is enlisted in the Reserve or National 
Guard does not warrant a grant of service connection unless 
such was incurred in or aggravated by a period of active duty 
for training during such enlistment.  The definitional 
statute, 38 U.S.C.A. § 101(24) makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training.  In sum, the medical 
evidence does not show that a major depressive disorder was 
manifest during any period of active duty for training, or 
otherwise linked to such service.  Therefore, the claim will 
be denied.  38 C.F.R. §§  3.1, 3.6, 3.303.       

ORDER

Service connection for major depressive disorder is denied.  




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

